Robinson, J.
(concurring specially). The plaintiff brings the action to recover on two promissory notes dated July 9, 1914, made by defendant to R. B. Beeson and by him indorsed, without recourse, to Deree, and by him transferred thus:
Louie Deree.
For value received I hereby sell and assign to- all my right, title, equity and interest in and to the within note and the debt evidenced by it. Louie Deree.
One note is for $800 and the other for $880. About the date of the notes they were given to the Bank of Sanborn as collateral security for $1,100. The plaintiffs are bankers and own the Bank of Sanborn and took the notes to bring suit on the same in their own-name. The defense is a total failure of consideration.
As it appears, R. B. Beeson, of Breckenridge, Minnesota,- is a real estate trader, — of skill and long experience. In July, 1914, he was the owner of E-J- sections 1 — 134—57, in Wilkin county. Minnesota. He. was the owner under L. B. Porter. He had contracted to sell the same-to *60Deree, who had paid $2,000 on the contract. On July 9, 1914, having arranged to take up the Deree contract, Beeson made a written contract to sell the land to France for $14,400; $500 to be paid in cash, $3,500 by a stock of goods, and the balance in promissory notes. For his equity in the land Deree received the stock of goods and the note in question. France paid $500 cash. He paid interest, $146.70, and turned over the stock of goods. Then he made default and in January, 1916, Bee-son canceled the contract, leaving France to charge to expense or profit and loss $4,146.70, which he had paid. Now the notes in question were given to Beeson as a part of the land contract, and to secure each of said notes he retained a vendor’s lien on the land just the same as if the land had been mortgaged to secure the notes, and if he transferred a note he transferred the lien securing the same, and such lien was in no manner affected by the cancelation of the contract. Were it otherwise, then by transferring all the notes, except the very smallest one, and then canceling the contract, Beeson might hold and retain both the land and its price. The cashier of the bank had full notice and knowledge of all the particulars relating to the notes and the land contract, and that was notice to the plaintiffs, who owned the bank. And aside from that, Mr. Early testified that, long before taking the notes, he and Coop had full knowledge of the contract. (15) They knew that the notes were taken as a part of the land contract. Hence, their remedy is to enforce the vendor’s lien, or by suit against Beeson if he has impaired the lien by conveying the land to a good-faith purchaser. Certainly neither the plaintiff nor Beeson are in any position to ask this court to aid them in further plundering the defendant.
Judgment affirmed.